163 F.3d 607
2 Cal. Bankr. Ct. Rep. 49
In re Kathleen Bryan STOCKFLETH, Debtor,Kathleen Bryan Stockfleth and William Bryan Chenoweth, Plaintiffs,v.James Corey and Jan Corey, and their attorney, and ComstockInsurance Company and its attorney, and all other persons orentities seeking to collect on debts discharged inCalifornia Bankruptcy Case LAX 88-53559 GM, Defendants.And Related Action.
No. 94-35174.D.C. No. CV 93-01557.
United States Court of Appeals, Ninth Circuit.
Decided March 9, 1998.

Before LAY,* GOODWIN, and SCHROEDER, Circuit Judges.

ORDER

1
Pursuant to the parties' stipulation, this appeal is DISMISSED.  Each party is to bear its own costs.



*
 Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation